United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3127
                                   ___________

Wilian Rene Barrientos-Ayala,          *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: December 3, 2009
                                Filed: December 8, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Wilian Barrientos-Ayala petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of cancellation of removal and relief under the Convention Against Torture
(CAT). We conclude substantial evidence supports the BIA’s determination that
Barrientos-Ayala did not meet his burden of proof for CAT relief. See 8 C.F.R.


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
§§ 1208.16(c), 1208.18(a) (CAT eligibility requirements); Marroquin-Ochoma v.
Holder, 574 F.3d 574, 579-80 (8th Cir. 2009). As to cancellation of removal, we lack
jurisdiction to review the BIA’s discretionary determination--made by applying the
correct legal standard--that Barrientos-Ayala failed to prove his removal would cause
an exceptional and extremely unusual hardship to his qualifying relatives under 8
U.S.C. § 1229b(b)(1)(D). See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434
(8th Cir. 2007).

      Accordingly, we deny the petition for review.
                     ______________________________




                                         -2-